OPINION OF THE COURT
Per Curiam.
The above-named attorney was admitted to the practice of law by this Court on February 22, 1985 and is currently in good standing. He has submitted an affidavit requesting that this Court accept his resignation from the practice of law in New York State. He states in his affidavit that he relocated to Texas in 1987 and was admitted to the practice of law in that State in 1989. He further states that he no longer practices law in this State and has no intention of returning to New York. There are ho complaints pending against him.
*92We grant the application and direct that his name be removed from the roll of attorneys.
Denman, P. J., Green, Pine, Lawton and Fallon, JJ., concur.
Resignation accepted, and name removed from roll of attorneys.